Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 29, 2017

                                     No. 04-17-00317-CV

 LLoyd Hurt KELLNER, Trent C. Kellner, Linda Cunningham, Independent Administrator of
  The Estate of William Smith Nelson, Jr., Billie Alleen Kuhnel, Michael James Dworaczyk,
     Evelyn Hartman, Katherine Zaiontz, Otto Leo Henke, Jr., Patricia Ann Henke et al,
                                         Appellants

                                               v.

XTO ENERGY, INC., Newfield Exploration Company, Imperial Oil Company, Momentum Oil
                     & Gas, LLC and Modelo Energy, LLC,
                                    Appellees

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 15-09-0864-CVA
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
         Appellees’ third motion for extension of time to file their brief is GRANTED. Appellees’
brief is due on January 30, 2018.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court